                                                                                   Case 3:18-cv-07000-LB Document 1 Filed 11/19/18 Page 1 of 16



                                                                            1   RONALD J. HOLLAND (Cal. Bar No. 148687)
                                                                                rjholland@mwe.com
                                                                            2   ELLEN M. BRONCHETTI (Cal. Bar No. 226975)
                                                                                ebronchetti@mwe.com
                                                                            3   PHILIP SHECTER (Cal. Bar No. 300661)
                                                                                pshecter@mwe.com
                                                                            4   McDERMOTT WILL & EMERY LLP
                                                                                275 Middlefield Road, Suite 100
                                                                            5   Menlo Park, California 94025
                                                                                Tel: 650.815.2400
                                                                            6   Fax: 650.815.7401
                                                                            7   Attorneys for Defendant
                                                                                BLUE APRON, LLC
                                                                            8
                                                                                                        UNITED STATES DISTRICT COURT
                                                                            9
                                                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                           10
                                                                           11
M C D ERMOTT W ILL & E MERY LLP




                                                                                RASHIDA FAIRLEY, on behalf of             CASE NO.
                                                                           12   herself, all others similarly situated,
                                  ATTO RNEY S AT LAW




                                                                                and on behalf of the general public,      [Alameda Superior Court Case No.
                                                       SILI CON VA LL EY




                                                                           13                                             RG18923596]
                                                                                                 Plaintiff,
                                                                           14                                             DEFENDANT BLUE APRON, LLC’S
                                                                                      v.                                  NOTICE OF REMOVAL OF ACTION
                                                                           15
                                                                                BLUE APRON, LLC; BLUE APRON,              [28 U.S.C. §§ 1332(d), 1441, 1446, 1453]
                                                                           16   INC.; and DOES 1–100
                                                                                                                          Complaint filed: October 5, 2018
                                                                           17                    Defendants.
                                                                           18
                                                                           19
                                                                           20
                                                                           21
                                                                           22
                                                                           23
                                                                           24
                                                                           25
                                                                           26
                                                                           27
                                                                           28
                                                                                   Case 3:18-cv-07000-LB Document 1 Filed 11/19/18 Page 2 of 16



                                                                            1   TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
                                                                            2   NORTHERN DISTRICT OF CALIFORNIA:
                                                                            3         PLEASE TAKE NOTICE that Defendant BLUE APRON, LLC
                                                                            4   (“Defendant”), formerly doing business as Blue Apron, Inc., hereby removes the
                                                                            5   action Rashida Fairley v. Blue Apron, LLC et al., pending in the Superior Court of
                                                                            6   the State of California, County of Alameda, Case No. RG18923596, to the United
                                                                            7   States District Court for the Northern District of California.
                                                                            8         Removal is based on the Class Action Fairness Act (“CAFA”). This Court
                                                                            9   has original subject matter jurisdiction over Plaintiff’s lawsuit under 28 U.S.C.
                                                                           10   sections 1332(d), 1441, 1453 and 1446, because minimal diversity exists and the
                                                                           11   amount in controversy exceeds $5,000,000. Accordingly, removal is proper based
M C D ERMOTT W ILL & E MERY LLP




                                                                           12   on the following grounds:
                                  ATTO RNEY S AT LAW
                                                       SILI CON VA LL EY




                                                                           13                                              I.
                                                                           14                 STATEMENT OF JURISDICTION UNDER CAFA
                                                                           15         1.     On February 18, 2005, CAFA was enacted. In relevant part, CAFA
                                                                           16   grants federal district courts original jurisdiction over civil class action lawsuits
                                                                           17   filed under federal or state law in which any member of a class of plaintiffs is a
                                                                           18   citizen of a state different from any defendant, and where the matter in controversy
                                                                           19   exceeds $5,000,000, exclusive of interest and costs.
                                                                           20         2.     This Court has jurisdiction over this case under CAFA, 28 U.S.C.
                                                                           21   section 1332(d), and this case may be removed pursuant to the provisions of 28
                                                                           22   U.S.C. section 1441(a), in that it is a civil class action wherein: (i) the proposed
                                                                           23   class contains at least 100 members; (ii) the defendants are not states, state officials
                                                                           24   or other governmental entities; (iii) the total amount in controversy for all class
                                                                           25   members exceeds $5,000,000; and, (iv) there is diversity between at least one class
                                                                           26   member and one defendant.
                                                                           27         3.     CAFA’s minimal diversity requirement is satisfied when (i) at least
                                                                           28   one plaintiff is a citizen of a state in which none of the defendants are citizens; (ii)
                                                                                                                                  DEFENDANT BLUE APRON, LLC’S
                                                                                Case No.                                 -1-
                                                                                                                                          NOTICE OF REMOVAL
                                                                                   Case 3:18-cv-07000-LB Document 1 Filed 11/19/18 Page 3 of 16



                                                                            1   at least one plaintiff is a citizen of a foreign state and one defendant is a U.S.
                                                                            2   citizen; or (iii) at least one plaintiff is a U.S. citizen and one defendant is a citizen
                                                                            3   of a foreign state. 28 U.S.C. § 1332(d).
                                                                            4          4.     As set forth below, this case meets all of CAFA’s requirements for
                                                                            5   removal and is timely and properly removed by the filing of this Notice.
                                                                            6                                              II.
                                                                            7                 BACKGROUND AND SUMMARY OF PLEADINGS
                                                                            8          5.     On October 5, 2018, Plaintiff Rashida Fairley (“Plaintiff”) filed a
                                                                            9   Class Action Complaint in the Superior Court of the State of California, County of
                                                                           10   Alameda, entitled Rashida Fairley v. Blue Apron, LLC et al., Case No.
                                                                           11   RG18923596.
M C D ERMOTT W ILL & E MERY LLP




                                                                           12          6.     Copies of the Class Action Complaint; Summons; Civil Cover Sheet;
                                  ATTO RNEY S AT LAW
                                                       SILI CON VA LL EY




                                                                           13   and Notice of Hearing were served on Defendant on October 19, 2018. True and
                                                                           14   correct copies of the Class Action Complaint; Summons; Civil Cover Sheet; and
                                                                           15   Notice of Hearing served on Defendant are attached hereto as Exhibits A–D,
                                                                           16   respectively. 1
                                                                           17          7.     On October 24, 2018, Plaintiff filed Proofs of Service of Complaint
                                                                           18   with the Alameda County Superior Court. A true and correct copy of the Proofs of
                                                                           19   Service are attached hereto as Exhibit E.
                                                                           20          8.     On November 16, 2018, Defendant filed an Answer to Plaintiff’s
                                                                           21   Complaint, generally denying all allegations and asserting distinct and separate
                                                                           22   affirmative defenses. A true and correct copy of Defendant’s Answer is attached
                                                                           23   hereto as Exhibit F.
                                                                           24
                                                                           25
                                                                           26
                                                                                       1
                                                                           27                Plaintiff did not serve the Civil Cover Sheet on Defendant. For purposes of
                                                                                removal, Defendant downloaded the Civil Cover Sheet from the Alameda County
                                                                           28   Superior Court’s website.
                                                                                                                                   DEFENDANT BLUE APRON, LLC’S
                                                                                Case No.                                 -2-
                                                                                                                                           NOTICE OF REMOVAL
                                                                                   Case 3:18-cv-07000-LB Document 1 Filed 11/19/18 Page 4 of 16



                                                                            1                                              III.
                                                                            2               JURISDICTION PURSUANT TO CAFA IS SATISFIED
                                                                            3         9.     Under CAFA, a removing defendant need not submit any evidence of
                                                                            4   the facts establishing jurisdiction in its notice of removal. Dart Cherokee Basin
                                                                            5   Operating Co. v. Owens, 135 S. Ct. 547, 551 (2014). Rather, a notice of removal
                                                                            6   “need include only a plausible allegation” that the jurisdictional facts exists. Id. at
                                                                            7   554. Evidence is required “only when the plaintiff contests, or the court questions,
                                                                            8   the defendant’s allegation.” Id. (emphasis added).
                                                                            9         10.    In Dart Cherokee, the U.S. Supreme Court held that “no antiremoval
                                                                           10   presumption attends cases invoking CAFA, which Congress enacted to facilitate
                                                                           11   adjudication of certain class actions in federal court,” adding that CAFA’s
M C D ERMOTT W ILL & E MERY LLP




                                                                           12   “provisions should be read broadly, with a strong preference that interstate class
                                  ATTO RNEY S AT LAW
                                                       SILI CON VA LL EY




                                                                           13   actions should be heard in a federal court if properly removed by any defendant.”
                                                                           14   Id. (emphasis added) (citations omitted). Following Dart Cherokee, the Ninth
                                                                           15   Circuit has directed the district courts to “interpret CAFA’s provisions under
                                                                           16   section 1332 broadly in favor of removal . . . .” Jordan v. Nationstar Mortg. LLC,
                                                                           17   781 F.3d 1178, 1184 (9th Cir. 2015) (emphasis added). See Ibarra v. Manheim
                                                                           18   Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015) (“Congress intended CAFA to be
                                                                           19   interpreted expansively.”); see also Bridewell-Sledge v. Blue Cross of Cal., 798
                                                                           20   F.3d 923, 929 (9th Cir. 2015) (finding, in light of Dart Cherokee, the district court
                                                                           21   erred “in its remand orders by applying a ‘strong presumption against removal
                                                                           22   jurisdiction’”); Moppin v. Los Robles Reg’l Med. Ctr., No. EDCV 15-1551 JGB
                                                                           23   (DTBx), 2015 WL 5618872 at *2 (C.D. Cal. Sept. 24, 2015) (“[N]o presumption
                                                                           24   against removal exists in cases invoking CAFA, which Congress enacted to
                                                                           25   facilitate adjudication of certain class actions in federal court.”).
                                                                           26
                                                                           27
                                                                           28
                                                                                                                                    DEFENDANT BLUE APRON, LLC’S
                                                                                Case No.                                  -3-
                                                                                                                                            NOTICE OF REMOVAL
                                                                                   Case 3:18-cv-07000-LB Document 1 Filed 11/19/18 Page 5 of 16



                                                                            1                                           A.
                                                                            2                     Minimum Diversity Of Citizenship Exists Here
                                                                            3         11.     CAFA requires minimum diversity of citizenship, pursuant to 28
                                                                            4   U.S.C. section 1332(d)(2):
                                                                            5                 The district courts shall have original jurisdiction of any
                                                                            6                 civil action in which the matter in controversy exceeds the
                                                                                              sum or value of $5,000,000, exclusive of interest and
                                                                            7                 costs, and is a class action in which –
                                                                            8                 (A) any member of a class of plaintiffs is a citizen of a
                                                                            9                 State different from any defendant.

                                                                           10         12.     Plaintiff’s Class Action Complaint alleges that Plaintiff is a resident of
                                                                           11   California. Exhibit A (Class Action Complaint), ¶ 13. Defendant’s employment
M C D ERMOTT W ILL & E MERY LLP




                                                                           12   records further show that Plaintiff, a former employee, was a resident of California
                                  ATTO RNEY S AT LAW
                                                       SILI CON VA LL EY




                                                                           13   throughout her employment until her termination.           Although no evidence of
                                                                           14   domicile is required at the notice of removal stage, cf. Dark Cherokee, 135 S. Ct. at
                                                                           15   554, “[p]roof of residence in a state is usually thought prima facie evidence of
                                                                           16   domicile,” Bradley Min. Co. v. Boice, 194 F.2d 80, 84 (9th Cir. 1951).               See
                                                                           17   Anderson v. Watt, 138 U.S. 694, 706 (1891) (“The place where a person lives is
                                                                           18   taken to be his domicile until facts adduced establish the contrary . . . .”); see also
                                                                           19   Barbosa v. Transp. Drivers, Inc., No. ED CV 15-1834-DMG (DTBx), 2015 WL
                                                                           20   9272828 at *2 (C.D. Cal. Dec. 18, 2015) (“[A] person’s residence is prima facie
                                                                           21   evidence of his or her place of domicile for purposes of diversity jurisdiction . . . .”
                                                                           22   (citation omitted)). Furthermore, “a party with the burden of proving citizenship
                                                                           23   may rely on the presumption of continuing domicile, which provides that, once
                                                                           24   established, a person’s state of domicile continues unless rebutted with sufficient
                                                                           25   evidence of change.” Mondragon v. Capital One Auto Fin., 736 F.3d 880, 885 (9th
                                                                           26   Cir. 2013).
                                                                           27         13.     Defendant therefore alleges that Plaintiff is now at the time of this
                                                                           28   removal, and was at the institution of this civil action, domiciled in California.
                                                                                                                                   DEFENDANT BLUE APRON, LLC’S
                                                                                Case No.                                 -4-
                                                                                                                                           NOTICE OF REMOVAL
                                                                                   Case 3:18-cv-07000-LB Document 1 Filed 11/19/18 Page 6 of 16



                                                                            1         14.    Accordingly, Plaintiff is now at the time of this removal, and was at
                                                                            2   the institution of this civil action, a citizen of California for purposes of determining
                                                                            3   diversity. See 28 U.S.C. § 1332(a)(1) (an individual is a citizen of the state in
                                                                            4   which she is domiciled).
                                                                            5         15.    For diversity purposes, a corporation is deemed to be a citizen of the
                                                                            6   state in which it has been incorporated and the state where it has its principal place
                                                                            7   of business. 28 U.S.C. § 1332(c)(1).
                                                                            8         16.    In Hertz Corp. v. Friend, the U.S. Supreme Court clarified the
                                                                            9   definition of a corporation’s “principal place of business,” concluding that
                                                                           10   “‘principal place of business’ is best read as referring to the place where a
                                                                           11   corporation’s officers direct, control, and coordinate the corporation’s activities.”
M C D ERMOTT W ILL & E MERY LLP




                                                                           12   559 U.S. 77, 92–93 (2010). The Supreme Court further held that, “in practice,” the
                                  ATTO RNEY S AT LAW
                                                       SILI CON VA LL EY




                                                                           13   principle place of business “should normally be the place where the corporation
                                                                           14   maintains its headquarters—provided that the headquarters is the actual center of
                                                                           15   direction, control, and coordination.” Id. at 93.
                                                                           16         17.    Under the foregoing standard, Defendant is now at the time of this
                                                                           17   removal, and was at the institution of this civil action, a citizen of the States of
                                                                           18   Delaware and New York. Defendant was incorporated in the State of Delaware and
                                                                           19   maintains its corporate headquarters in New York, New York. New York is where
                                                                           20   the vast majority of Defendant’s corporate and executive officers are employed.
                                                                           21   The vast majority of Defendant’s administrative functions (including that of
                                                                           22   payroll, human resources, operations and planning) are conducted in New York.
                                                                           23   New York is also where the actual center of direction, control and coordination for
                                                                           24   Defendant takes place, as Defendant’s corporate headquarters is where all major
                                                                           25   functions of the human resources, payroll and administrative departments are
                                                                           26   directed, controlled and coordinated, and where the respective agents for those
                                                                           27   departments work and are responsible for developing Defendant’s policies and
                                                                           28   protocols. Accordingly, Defendant’s principal place of business is in the State of
                                                                                                                                    DEFENDANT BLUE APRON, LLC’S
                                                                                Case No.                                 -5-
                                                                                                                                            NOTICE OF REMOVAL
                                                                                    Case 3:18-cv-07000-LB Document 1 Filed 11/19/18 Page 7 of 16



                                                                            1   New York. See 28 U.S.C. § 1332(c)(1); see also Hertz Corp., 559 U.S. at 92–97.
                                                                            2   These facts were true at the time this action was initiated and remain true at the
                                                                            3   time of this removal.2
                                                                            4         18.    In accordance with the foregoing, Plaintiff is a citizen of the State of
                                                                            5   California while Defendant is a citizen of the States of Delaware and New York.
                                                                            6   Thus, the minimum diversity requirement under CAFA is satisfied.
                                                                            7                                            B.
                                                                            8                The Proposed Class Consists Of At Least 100 Members
                                                                            9         19.    This action has been styled as a California class action under
                                                                           10   California Code of Civil Procedure section 382.              Exhibit A (Class Action
                                                                           11   Complaint), ¶ 1. California Code of Civil Procedure section 382 is a state statute
M C D ERMOTT W ILL & E MERY LLP




                                                                           12   authorizing an action to be brought by one or more representative persons as a class
                                  ATTO RNEY S AT LAW
                                                       SILI CON VA LL EY




                                                                           13   action.
                                                                           14         20.    Plaintiff’s Complaint proposes one class (the “Proposed Class”),
                                                                           15   defined as “[a]ll persons who are employed or have been employed by Defendant
                                                                           16   [sic] in the State of California as hourly, Non-Exempt workers during the period of
                                                                           17   the relevant statute of limitations.” Id. ¶ 45.
                                                                           18         21.    Plaintiff’s Complaint also proposed 11 subclasses3:
                                                                           19                a.     “All persons who are or have been employed by BLUE APRON
                                                                           20   and/or DOES in the State of California as hourly, Non-Exempt workers during the
                                                                           21   period of the relevant statute of limitations, who worked one (1) or more shifts in
                                                                           22   excess of five (5) hours”;
                                                                           23                b.     “All persons who are or have been employed by BLUE APRON
                                                                           24
                                                                           25   2
                                                                                      Blue Apron, Inc. no longer exists. The facts in this paragraph also pertain to Blue
                                                                           26   Apron, Inc. while it existed—i.e., it was incorporated in Delaware and maintained its
                                                                                corporate headquarters in New York.
                                                                           27   3
                                                                                       While Plaintiff purports to propose 12 subclasses in the Complaint, two of them are
                                                                           28   identical.
                                                                                                                                    DEFENDANT BLUE APRON, LLC’S
                                                                                Case No.                                  -6-
                                                                                                                                            NOTICE OF REMOVAL
                                                                                   Case 3:18-cv-07000-LB Document 1 Filed 11/19/18 Page 8 of 16



                                                                            1   and/or DOES in the State of California as hourly, Non-Exempt workers during the
                                                                            2   period of the relevant statute of limitations, who worked one (1) or more shifts in
                                                                            3   excess of six (6) hours”;
                                                                            4                c.     “All persons who are or have been employed by BLUE APRON
                                                                            5   and/or DOES in the State of California as hourly, Non-Exempt workers during the
                                                                            6   period of the relevant statute of limitations, who worked one (1) or more shifts in
                                                                            7   excess of ten (10) hours”;
                                                                            8                d.     “All persons who are or have been employed by BLUE APRON
                                                                            9   and/or DOES in the State of California as hourly, Non-Exempt workers during the
                                                                           10   period of the relevant statute of limitations, who worked one (1) or more shifts in
                                                                           11   excess of twelve (12) hours”;
M C D ERMOTT W ILL & E MERY LLP




                                                                           12                e.     “All persons who are or have been employed by BLUE APRON
                                  ATTO RNEY S AT LAW
                                                       SILI CON VA LL EY




                                                                           13   and/or DOES in the State of California as hourly, Non-Exempt workers during the
                                                                           14   period of the relevant statute of limitations, who worked one (1) or more shifts in
                                                                           15   excess of two (2) hours”;
                                                                           16                f.     “All persons who are or have been employed by BLUE APRON
                                                                           17   and/or DOES in the State of California as hourly, Non-Exempt workers during the
                                                                           18   period of the relevant statute of limitations, who worked one (1) or more shifts in
                                                                           19   excess of three (3) hour and one-half hours [sic], but less than or equal to six (6)
                                                                           20   hours”;
                                                                           21                g.     “All persons who are or have been employed by BLUE APRON
                                                                           22   and/or DOES in the State of California as hourly, Non-Exempt workers during the
                                                                           23   period of the relevant statute of limitations, who worked one (1) or more shifts in
                                                                           24   excess of six (6) hours, but less than or equal to ten (10) hours”;
                                                                           25                h.     “All persons who are or have been employed by BLUE APRON
                                                                           26   and/or DOES in the State of California as hourly, Non-Exempt workers during the
                                                                           27   period of the relevant statute of limitations, who worked one (1) or more shifts in
                                                                           28   excess of five (5) hours”;
                                                                                                                                   DEFENDANT BLUE APRON, LLC’S
                                                                                Case No.                                 -7-
                                                                                                                                           NOTICE OF REMOVAL
                                                                                   Case 3:18-cv-07000-LB Document 1 Filed 11/19/18 Page 9 of 16



                                                                            1                 i.    “All persons who are or have been employed by BLUE APRON
                                                                            2   and/or DOES in the State of California as hourly, Non-Exempt workers during the
                                                                            3   period of the relevant statute of limitations, who separated their employment from
                                                                            4   Defendant”;
                                                                            5                 j.    “All persons who are or have been employed by BLUE APRON
                                                                            6   and/or DOES in the State of California as hourly, Non-Exempt workers during the
                                                                            7   period of the relevant statute of limitations, who worked one (1) or more shifts in
                                                                            8   which they received a wage statement for the corresponding pay period”; and
                                                                            9                 k.    “All persons who are or have been employed by BLUE APRON
                                                                           10   and/or DOES in the State of California as hourly, Non-Exempt workers during the
                                                                           11   period of the relevant statute of limitations, who were deducted wages for meal
M C D ERMOTT W ILL & E MERY LLP




                                                                           12   periods.”
                                  ATTO RNEY S AT LAW
                                                       SILI CON VA LL EY




                                                                           13         22.     On the basis of its own investigation, Defendant has determined, and
                                                                           14   hereby alleges, that there are more than 100 putative class members during the
                                                                           15   period beginning on the date four (4) years before the filing of the Class Action
                                                                           16   Complaint through to the time of filing of this Notice of Removal. Therefore, the
                                                                           17   proposed class consists of a least 100 members.
                                                                           18                                         C.
                                                                           19    The Amount In Controversy Exceeds The $5,000,000 Required Under CAFA
                                                                           20         23.     Without making any admission of liability or damages with respect to
                                                                           21   any aspects of this case or the proper legal test(s) applicable to Plaintiff’s
                                                                           22   allegations on behalf of herself and the putative class, the amount in controversy
                                                                           23   exceeds the jurisdictional minimum of this Court as detailed below.
                                                                           24         24.     “[A] defendant’s notice of removal need include only a plausible
                                                                           25   allegation that the amount in controversy exceeds the jurisdiction threshold.” Dart
                                                                           26   Cherokee, 135 S. Ct. at 554. Moreover, a defendant need not set forth evidence
                                                                           27   establishing the amount in its notice of removal. Id. A defendant is not obliged to
                                                                           28   “research, state, and prove the plaintiff’s claims for damages.” McCraw v. Lyons,
                                                                                                                                  DEFENDANT BLUE APRON, LLC’S
                                                                                Case No.                               -8-
                                                                                                                                          NOTICE OF REMOVAL
                                                                                  Case 3:18-cv-07000-LB Document 1 Filed 11/19/18 Page 10 of 16



                                                                            1   863 F. Supp. 430, 434 (W.D. Ky. 1994). A defendant can establish the amount in
                                                                            2   controversy by setting forth a plausible allegation in the notice of removal that the
                                                                            3   amount placed in controversy by Plaintiff exceeds the jurisdictional minimum. See
                                                                            4   Dart Cherokee, 135 S. Ct. at 554 (holding that “a defendant’s notice of removal
                                                                            5   need include only a plausible allegation that the amount in controversy exceeds the
                                                                            6   jurisdictional threshold” and evidentiary submissions are required only if “the
                                                                            7   plaintiff contests, or the court questions, the defendant’s allegations”).
                                                                            8         25.    CAFA authorizes the removal of class actions in which, among the
                                                                            9   other factors mentioned above, the aggregate amount in controversy for all class
                                                                           10   members exceeds $5,000,000. 28 U.S.C. § 1332(d). By demonstrating that the
                                                                           11   actual amount in controversy exceeds the threshold, Defendant does not concede
M C D ERMOTT W ILL & E MERY LLP




                                                                           12   the validity of Plaintiff’s claims or the likelihood that Plaintiff will recover
                                  ATTO RNEY S AT LAW
                                                       SILI CON VA LL EY




                                                                           13   anything.
                                                                           14         26.    “In measuring the amount in controversy, a court must ‘assume that
                                                                           15   the allegations of the complaint are true and assume that a jury will return a verdict
                                                                           16   for the plaintiff on all claims made in the complaint.’” Kenneth Rothschild Trust v.
                                                                           17   Morgan Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002) (citation
                                                                           18   omitted) (internal brackets omitted). “In deciding the amount in controversy, the
                                                                           19   Court looks to what the plaintiff has alleged, not what the defendants will owe
                                                                           20   . . . .” Coleman v. Estes Express Lines, Inc., 730 F. Supp. 2d 1141, 1148 (C.D. Cal.
                                                                           21   2010); see Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1205 (E.D.
                                                                           22   Cal. 2008) (“The ultimate inquiry is what amount is put ‘in controversy’ by the
                                                                           23   plaintiff’s complaint, not what a defendant will actually owe.” (citation omitted)).
                                                                           24         27.    Defendant provides the following calculations only to demonstrate that
                                                                           25   the amount in controversy in this case easily exceeds the jurisdictional amount in
                                                                           26   controversy under CAFA jurisdiction.        Defendant makes no admission of any
                                                                           27   liability or damages with respect to any aspect of this case, or to the proper legal
                                                                           28   test to be applied to Plaintiff’s claims. Nor does Defendant waive their right to
                                                                                                                                   DEFENDANT BLUE APRON, LLC’S
                                                                                Case No.                                 -9-
                                                                                                                                           NOTICE OF REMOVAL
                                                                                  Case 3:18-cv-07000-LB Document 1 Filed 11/19/18 Page 11 of 16



                                                                            1   ultimately contest the proper amount of damages due, if any, should Plaintiff
                                                                            2   prevail with respect to any of his claims.
                                                                            3         28.    Plaintiff’s alleged waiting time penalties and attorneys’ fees are
                                                                            4   calculated as follows:
                                                                            5         29.    Waiting Time Penalties: Plaintiff alleges that Defendant “did not
                                                                            6   timely pay [Plaintiff] her meal and/or rest period premiums owed at the time of her
                                                                            7   termination” and “did not pay all timely wages owed at the time of their
                                                                            8   termination” to putative class members whose employment with Defendant ended.
                                                                            9   Exhibit A (Class Action Complaint) ¶¶ 124–25. As such, Plaintiff claims that she
                                                                           10   and the Putative Class “are entitled to thirty (30) days’ worth of wages a penalty
                                                                           11   under Labor Code section 203 . . . .” Id. ¶ 130.
M C D ERMOTT W ILL & E MERY LLP




                                                                           12         30.    Based on Defendant’s investigation and records, approximately 2,085
                                  ATTO RNEY S AT LAW
                                                       SILI CON VA LL EY




                                                                           13   putative class members’ employment with Defendant ended within three years of
                                                                           14   the filing of Plaintiff’s Complaint.
                                                                           15         31.    The minimum wage in California was $10.00 on October 5, 2015,
                                                                           16   three years prior to the filing of Plaintiff’s Complaint and the start of the limitations
                                                                           17   period for this cause of action.
                                                                           18         32.    For purposes of ensuring the most conservative calculation of damages
                                                                           19   for waiting time penalties, Defendant assumes that each of the approximately 2,805
                                                                           20   former employees in the Proposed Class were paid at a regular rate of pay equal to
                                                                           21   California’s minimum wage at the start of the limitations period (i.e., $10.00), and
                                                                           22   worked only five hours a day. Plaintiff’s claim for waiting time penalties place, at
                                                                           23   minimum, approximately $4,207,500 in controversy:
                                                                           24         2,805 [hourly, non-exempt employees whose employment ended]
                                                                           25         x $10.00 [California’s minimum wage in 2014]
                                                                           26         x 5 [hours of work per day]
                                                                           27         x 30 [days of waiting time]
                                                                           28         = $4,207,500.
                                                                                                                                   DEFENDANT BLUE APRON, LLC’S
                                                                                Case No.                                 - 10 -
                                                                                                                                           NOTICE OF REMOVAL
                                                                                  Case 3:18-cv-07000-LB Document 1 Filed 11/19/18 Page 12 of 16



                                                                            1         33.    Attorneys’ Fees: Plaintiff seeks to recover attorneys’ fees, including
                                                                            2   on her waiting time penalties claim. See Exhibit A (Class Action Complaint) ¶ 130
                                                                            3   (seeking waiting time penalties “together with interest thereon and attorneys’ fees
                                                                            4   and costs”); id., Prayer For Relief ¶ 16 (seeking attorneys’ fees generally).
                                                                            5   Plaintiff’s claim for attorneys’ fees must be included in the amount in controversy.
                                                                            6   Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998) (“[W]here an
                                                                            7   underlying statute authorizes an award of attorneys’ fees, either with mandatory or
                                                                            8   discretionary language, such fees may be included in the amount in controversy.”).
                                                                            9   Typically, courts use a 25 percent benchmark when calculating the attorney’s fees
                                                                           10   in controversy for purposes of CAFA. See, e.g., Jasso v. Money Mart Express, Inc.,
                                                                           11   No. 11-CV-5500 YGR, 2012 WL 699465 at *6–7 (N.D. Cal. Mar. 1, 2012);
M C D ERMOTT W ILL & E MERY LLP




                                                                           12   Marshall v. G2 Secure Staff, LLC, No. 2:14-cv-04322-ODW(MANx), 2014 WL
                                  ATTO RNEY S AT LAW
                                                       SILI CON VA LL EY




                                                                           13   3506608 at *3 (C.D. Cal. July 14, 2014); Rodriguez v. Cleansource, Inc., No. 14-
                                                                           14   CV-0789-L(DHB), 2014 WL 3818304 at *4 (S.D. Cal. Aug. 4, 2014).
                                                                           15         34.    For purposes of ensuring the most conservative calculation of
                                                                           16   attorneys’ fees, Defendant uses the standard 25 percent benchmark and assume that
                                                                           17   Plaintiff will only recover attorneys’ fees based on the waiting time penalties
                                                                           18   calculated in Paragraph 32. Plaintiff’s claim for attorneys’ fees place, at minimum,
                                                                           19   $1,051,875 in controversy:
                                                                           20         $4,207,500 [waiting time penalties]
                                                                           21         x 0.25 [standard benchmark used for removal]
                                                                           22         = $1,051,875.
                                                                           23         35.    Total: The total amount in controversy based solely on Plaintiff’s
                                                                           24   claim for waiting time penalties and attorneys’ fees is $5,259,375:
                                                                           25         $4,207,500 [waiting time penalties]
                                                                           26         + $1,051,875 [attorneys’ fees]
                                                                           27         = $5,259,375.
                                                                           28         36.    Again, this is a conservative calculation of the amount in controversy
                                                                                                                                 DEFENDANT BLUE APRON, LLC’S
                                                                                Case No.                               - 11 -
                                                                                                                                         NOTICE OF REMOVAL
                                                                                  Case 3:18-cv-07000-LB Document 1 Filed 11/19/18 Page 13 of 16



                                                                            1   and assumes, for purposes of calculating waiting time penalties, that putative class
                                                                            2   members were paid at a sum equal to California’s minimum wage at the start of the
                                                                            3   three-year limitations period. It also assumes that they worked only five hours per
                                                                            4   day. This conservative calculation does not account for Plaintiff’s claims for failure
                                                                            5   to pay straight time; failure to pay overtime; failure to provide meal periods; failure
                                                                            6   to authorize rest periods; penalties for inaccurate wage statements; or restitution and
                                                                            7   disgorgement of profits under California’s Unfair Competition Law. See Exhibit A
                                                                            8   (Class Action Complaint), Prayer For Relief ¶¶ 1–16. These claims will increase
                                                                            9   the amount in controversy even further past the jurisdictional threshold.
                                                                           10         37.    Finally, Defendant is justified in using a 100 percent violation rate in
                                                                           11   computing the amount in controversy based on the nature of the pleaded claims.
M C D ERMOTT W ILL & E MERY LLP




                                                                           12   See Coleman v. Estes Express Lines, Inc., 730 F. Supp. 2d 1141, 1149 (C.D. Cal.
                                  ATTO RNEY S AT LAW
                                                       SILI CON VA LL EY




                                                                           13   2010) (“[C]ourts have assumed a 100% violation rate in calculating the amount in
                                                                           14   controversy when the complaint does not allege a more precise calculation.”); see
                                                                           15   also Alvarez v. Ltd. Express, LLC, No. 07CV1051 IEG (NLS), 2007 WL 2317125
                                                                           16   at *9 (S.D. Cal. Aug. 8, 2007) (allegations that “extreme workload” made it
                                                                           17   “‘virtually impossible’ for defendant’s employees to take meal periods and rest
                                                                           18   breaks” warrants 100 percent violation rate assumption); Sanchez v. Russell Sigler,
                                                                           19   Inc., No. CV 15-01350-AB (PLAx), 2015 WL 12765359 at *6 (C.D. Cal. Apr. 28,
                                                                           20   2015) (“Defendant’s use of a 100% violation rate is proper in this case because
                                                                           21   Plaintiff’s complaint alleges universal deprivation of meal and rest periods.”).
                                                                           22   Here, Plaintiff’s Complaint alleges that due to Defendant’s “business model
                                                                           23   . . . Non-Exempt Employees are not able to take meal periods.” Exhibit A (Class
                                                                           24   Action Complaint) ¶ 98 (emphasis added). Plaintiff also claims that “[t]hroughout
                                                                           25   the statutory period, [Defendant] had a pattern and practice of assigning too much
                                                                           26   work to be completed in too short of time frames, resulting in Plaintiff and those
                                                                           27   similarly situated not being able to take rest periods.” Id. ¶ 110 (emphasis added).
                                                                           28   Here, because Plaintiff complains that Defendant had a pattern and practice of
                                                                                                                                  DEFENDANT BLUE APRON, LLC’S
                                                                                Case No.                                - 12 -
                                                                                                                                          NOTICE OF REMOVAL
                                                                                  Case 3:18-cv-07000-LB Document 1 Filed 11/19/18 Page 14 of 16



                                                                            1   failing to provide/authorize meal and rest periods, it is reasonable to assume a 100
                                                                            2   percent violation rate for the waiting time penalties claim, which is derivative of the
                                                                            3   meal and rest period claims.
                                                                            4         38.     A 100 percent violation rate in computing the amount in controversy is
                                                                            5   particularly appropriate considering that the amount in controversy only takes into
                                                                            6   account one of Plaintiff’s seven causes of actions.                Thus, as Defendant’s
                                                                            7   calculations already assume a lower than 100 percent violation rate, further
                                                                            8   discounting of the amount in controversy is not justified.
                                                                            9         39.     Based on the foregoing, Defendant alleges that the amount placed in
                                                                           10   controversy by Plaintiff is now at the time of this removal, and was at the institution
                                                                           11   of this civil action, greater than the jurisdictional amount of $5,000,000 required by
M C D ERMOTT W ILL & E MERY LLP




                                                                           12   CAFA.
                                  ATTO RNEY S AT LAW
                                                       SILI CON VA LL EY




                                                                           13                                              D.
                                                                           14                              No CAFA Exceptions Apply
                                                                           15         40.     CAFA contains a number of exceptions to its grant of original
                                                                           16   jurisdiction, contained in 28 U.S.C. section 1332(d)(3)-(5). However, none of these
                                                                           17   exceptions are applicable here.
                                                                           18         41.     The first is a discretionary exception based on the number of putative
                                                                           19   class members found in the state where the action was filed.                 28 U.S.C.
                                                                           20   § 1332(d)(3). However, the exception only applies where the “primary defendants
                                                                           21   are citizens of the State in which the action was originally filed.” Here, the action
                                                                           22   was originally filed in California and, as described above, Defendant is not a citizen
                                                                           23   of California. Thus, this exception does not apply.
                                                                           24         42.     Similarly, 28 U.S.C. section 1332(d)(4) contains two further
                                                                           25   exceptions to CAFA’s grant of jurisdiction, based on the number of putative class
                                                                           26   members in the state in which the action was filed. However, this exception, too,
                                                                           27   only applies where all primary defendants, or at least one defendant, is a “citizen of
                                                                           28   the   State   in   which   the    action        was   originally   filed.”   28   U.S.C.
                                                                                                                                      DEFENDANT BLUE APRON, LLC’S
                                                                                Case No.                                   - 13 -
                                                                                                                                              NOTICE OF REMOVAL
                                                                                   Case 3:18-cv-07000-LB Document 1 Filed 11/19/18 Page 15 of 16



                                                                            1   §§ 1332(d)(4)(A)(i)(II), 1332(d)(4)(B). Given that this action was originally filed
                                                                            2   in California, and Defendant is not a California citizen, these exceptions also do not
                                                                            3   apply.
                                                                            4            43.   Finally, 28 U.S.C. section 1332(d)(5) presents two additional
                                                                            5   exceptions for defendants who are government entities or for putative classes which
                                                                            6   number less than 100 in the aggregate. 28 U.S.C. §§ 1332(d)(5)(A)-(B). Given
                                                                            7   that Defendant is not a governmental entity, and the proposed class exceeds 100
                                                                            8   members, these exceptions also do not apply.
                                                                            9                                             IV.
                                                                           10                              TIMELINESS OF REMOVAL
                                                                           11            44.   Under 28 U.S.C. section 1446(b)(1), a notice of removal is timely if it
M C D ERMOTT W ILL & E MERY LLP




                                                                           12   is filed with 30 days of the defendant’s receipt of a copy of the initial pleading
                                  ATTO RNEY S AT LAW
                                                       SILI CON VA LL EY




                                                                           13   setting forth the claim for relief upon which the removed action is based. The 30-
                                                                           14   day window does not begin to run until formal service of a summons and
                                                                           15   complaint. Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999).
                                                                           16   Defendant was served with a summons and copy of Plaintiff’s Complaint on
                                                                           17   October 19, 2018. Therefore, this Notice of Removal, filed on November 19, 2018,
                                                                           18   is timely.
                                                                           19                                             V.
                                                                           20                                         JOINDER
                                                                           21            45.   Defendant is not aware of any other defendant that exists and who has
                                                                           22   been named in the Class Action Complaint or who has been served with a summons
                                                                           23   and the Class Action Complaint.
                                                                           24                                             VI.
                                                                           25                                          VENUE
                                                                           26            46.   Venue is proper in this Court pursuant to 28 U.S.C. sections 84(c) and
                                                                           27   1391.
                                                                           28
                                                                                                                                  DEFENDANT BLUE APRON, LLC’S
                                                                                Case No.                                - 14 -
                                                                                                                                          NOTICE OF REMOVAL
                                                                                  Case 3:18-cv-07000-LB Document 1 Filed 11/19/18 Page 16 of 16



                                                                            1                                          VII.
                                                                            2                              NOTICE TO PLAINTIFF
                                                                            3         47.   This Notice of Removal will be promptly served on Plaintiff and filed
                                                                            4   with the Clerk of the Superior Court of the State of California, County of Alameda.
                                                                            5         48.   In compliance with 28 U.S.C. section 1446(a), true and correct copies
                                                                            6   of all “process, pleadings, and orders served upon such Defendant” or filed by
                                                                            7   Defendant are attached hereto as exhibits, including the Class Action Complaint
                                                                            8   (Exhibit A); the Summons (Exhibit B); the Civil Cover Sheet (Exhibit C); the
                                                                            9   Notice of Hearing (Exhibit D); the Proofs of Service on Complaint (Exhibit E);
                                                                           10   and Defendant’s Answer to Plaintiff’s Complaint (Exhibit F).
                                                                           11         WHEREFORE, having provided notice as is required by law, the above-
M C D ERMOTT W ILL & E MERY LLP




                                                                           12   entitled action is removed from the Superior Court of the State of California,
                                  ATTO RNEY S AT LAW
                                                       SILI CON VA LL EY




                                                                           13   County of Alameda, to this Court.
                                                                           14
                                                                           15   Dated: November 19, 2018                  McDERMOTT WILL & EMERY LLP
                                                                           16
                                                                           17                                             By /s/ Ronald J. Holland
                                                                                                                            RONALD J. HOLLAND
                                                                           18                                               ELLEN M. BRONCHETTI
                                                                                                                            PHILIP SHECTER
                                                                           19
                                                                                                                               Attorneys for Defendant
                                                                           20                                                  BLUE APRON, LLC
                                                                           21
                                                                           22
                                                                           23
                                                                           24
                                                                           25
                                                                           26
                                                                           27
                                                                           28
                                                                                                                                 DEFENDANT BLUE APRON, LLC’S
                                                                                Case No.                              - 15 -
                                                                                                                                         NOTICE OF REMOVAL
